Judge ROANB
pronounced the Court's opinion.
The Court is of opinion, that, although the appellants may have been entitled to the corn, in the declaration mentioned, and for the value of which this action was brought, under the true construction of the Will of W. .Maclin deceased, yet the female appellant having compromised her rights accruing under the said Will, by relinquishing this claim, and that with a full knowledge of all the circumstances, it was not competent t~ the appellants to set up the said claim thereafter; and that the law upon the demurrer to evidence is with the appellee& On this ground, the judgment is affiuined~